Citation Nr: 0934912	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 30 percent for 
mitral valve replacement, previously shown as history of 
mitral valve regurgitation.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture, right ankle, lateral malleolus (right 
ankle disability).

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of dislocated right shoulder (right shoulder 
disability).

5.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.

6.  Entitlement to an evaluation in excess of 10 percent for 
otitis media and mastoiditis, postoperative.

7.  Entitlement to an initial compensable evaluation for 
atrial fibrillation.

8.  Entitlement to an initial compensable evaluation for 
central thoracic scar.

9.  Entitlement to an effective date earlier than December 
30, 2004, for the assignment of a 30 percent evaluation for 
mitral valve replacement.

10.  Entitlement to an effective date earlier than December 
30, 2004, for the assignment of a 20 percent evaluation for 
residuals of fracture, right ankle.

11.  Entitlement to an effective date earlier than December 
30, 2004, for the assignment of a 20 percent evaluation for 
residuals of dislocated right shoulder.

12.  Entitlement to an effective date earlier than December 
30, 2004, for the assignment of a 40 percent evaluation for 
bilateral hearing loss.

13.  Entitlement to an effective date earlier than February 
16, 2005, for the grant of service connection for tinnitus.

14.  Entitlement to an effective date earlier than July 1, 
2005, for an award of a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from April 1965 to 
March 1967, from July 1968 to February 1970, and from 
December 1974 to December 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
that increased the evaluation of the Veteran's service-
connected mitral valve disorder to 30 percent disabling, 
increased the evaluation of the Veteran's service-connected 
right ankle disorder to 20 percent disabling, increased the 
evaluation of the Veteran's service-connected right shoulder 
disability to 20 percent disabling, increased the evaluation 
of the Veteran's service-connected bilateral hearing loss to 
40 percent disabling, granted a separate 10 percent 
evaluation for otitis medial with mastoiditis, postoperative, 
granted service connection for tinnitus with an assigned 10 
percent evaluation, granted service connection for atrial 
fibrillation with an assigned noncompensable evaluation, 
granted service connection for central thoracic scar with an 
assigned noncompensable evaluation, and denied entitlement to 
service connection for hypertension.  

In June 2006, the Veteran filed a notice of disagreement with 
the May 2006 rating decision and also requested earlier 
effective dates for the increased evaluations for his 
service-connected mitral valve disorder, right ankle 
disability, right shoulder disability, and bilateral hearing 
loss, as well as an earlier effective date for the grant of 
entitlement to service connection for tinnitus.  The RO 
issued a statement of the case with respect to all of these 
issues in January 2007, and the Veteran filed his substantive 
appeal in February 2007.

In October 2006, the Veteran was granted individual 
unemployability (TDIU), effective July 1, 2005.  The Veteran 
was notified of this decision by a letter dated November 22, 
2006.  The Veteran filed a notice of disagreement with this 
decision, requesting an earlier effective date for the grant 
of individual unemployability, that was received at the RO on 
November 20, 2007.  The RO issued a statement of the case 
dated in December 2007, and the Veteran filed a substantive 
appeal with respect to this issue in January 2008.  

In this case, the Veteran's claims file indicates that the 
Veteran requested to testify at a hearing before a Veteran's 
Law Judge at the RO.  In June 2009, the Veteran withdrew the 
request for a personal hearing and, since that time, has not 
requested the opportunity to testify at another hearing; 
therefore, the Board finds that the request to testify at a 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2008).  

Because the Veteran's atrial fibrillation and thoracic scar 
rating claims involve the propriety of the initial 
evaluations assigned, the Board has characterized these 
claims as indicated on the title page.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board notes that 
because the assigned evaluations in this case, with two 
exceptions, do not represent the maximum ratings available 
for the Veteran's service-connected disabilities, these 
claims remain in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDINGS OF FACT

1.  There is no evidence of injury or disease of hypertension 
in service; no chronic symptoms of hypertension in service; 
no continuous symptoms of hypertension after service, 
including no evidence of hypertension to a compensable degree 
within one year of service; and the diagnosed hypertension is 
not related by competent evidence to any in-service injury or 
disease. 

2.  The Veteran's mitral valve disability has not been for 
any period productive of more than one episode of acute 
congestive heart failure in the past year, or a workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent 

3.  The Veteran's right ankle disability is currently 
evaluated at the maximum 20 percent evaluation under 
Diagnostic Code 5271; and there is no evidence that the 
Veteran's right ankle disability was productive of ankylosis 
for any period.

4.  The Veteran's right shoulder disability has not been for 
any period manifested ankylosis, dislocation, nonunion or 
malunion, and is not productive of limitation of motion that 
more nearly approximates midway between the side and shoulder 
level.

5.  The VA audiometric test results dated in February 2005, 
August 2006, and August 2008 show that the service-connected 
hearing loss has for the period of claim manifested by 
between level IX and level XI hearing the right ear, and 
between level I and level V  hearing in the left ear.  

6.  The Veteran's service-connected postoperative otitis 
media and mastoiditis is currently evaluated at the maximum 
10 percent evaluation under Diagnostic Code 6200.

7.  The Veteran's service-connected atrial fibrillation is 
not shown to be productive of permanent atrial fibrillation 
(lone atrial fibrillation), or one to four episodes per year 
of paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.

8.  The Veteran's central thoracic scar has not for any 
period of rating claim been tender or painful on examination, 
deep, cause limitation of motion, greater than 6 square 
inches, unstable, or cause limitation of function of the 
affected part. 

9.  The Veteran's claims of entitlement to higher evaluations 
for his service-connected mitral valve disorder, right ankle 
disability, right shoulder disability, and bilateral hearing 
loss were dated December 30, 2004 and received at the RO on 
January 3, 2005.

10.  In a May 2006 rating decision, the RO increased the 
evaluations of the Veteran's service-connected mitral valve 
disorder, right ankle disability, right shoulder disability, 
and bilateral hearing loss to their current evaluations, 
effective December 30, 2004.

11.  On February 16, 2005, the Veteran was first diagnosed 
with bilateral tinnitus at a VA (QTC) examination; this is 
the first complaint of tinnitus by the Veteran, the first 
informal claim for compensation, and the first date 
entitlement arose.  

12.  In a May 2006 rating decision, the RO granted service 
connection for tinnitus, effective February 16, 2005. 

13.   The Veteran filed a claim for individual 
unemployability (TDIU) that was received on July 10, 2006.

14.  Entitlement to TDIU first arose on July 1, 2005.  

15.  In an October 2006 rating decision, the RO assigned a 
TDIU rating, effective on July 1, 2005.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service; nor may the condition be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for mitral valve replacement have not 
been met for any rating period.  U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7016 (2008).  

3.  The criteria for the assignment of a disability rating in 
excess of 20 percent for right ankle disability have not been 
met for any rating period.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2008).

4.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the Veteran's right shoulder 
disability have not been met for any rating period.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5200, 5201, 
5202, 5203 (2008).

5.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected bilateral 
hearing loss have not been met for any rating period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 
(2008).  

6.  The criteria for the assignment of a disability rating in 
excess of 10 percent for postoperative otitis media with 
mastoiditis have not been met for any rating period.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.87, Diagnostic Code 6200 (2008).

7.  The criteria for the assignment of an initial compensable 
evaluation for atrial fibrillation have not been met.  
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.104; Diagnostic Code 7010 (2008).  

8.  The criteria for the assignment of an initial compensable 
evaluation for the Veteran's central thoracic scar have not 
been met for any rating period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7801 to 7805 (2008). 

9.  The criteria for an effective date earlier than December 
30, 2004, for the assignment of higher evaluations for 
service-connected mitral valve disorder, right ankle 
disability, right shoulder disability, and bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155(a), 3.400 (2008).

10.  An effective date earlier than February 16, 2005 for the 
grant of service connection for tinnitus is not assignable by 
law.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155(a), 3.400 (2008).  

11.  The criteria for an effective date earlier than July 1, 
2005, for an award of a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 3.400, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in January 2005, June 2006, and May 
and October 2008, the Veteran was furnished notice of the 
type of evidence needed in order to substantiate his claims, 
including notice of how disability ratings and effective 
dates are assigned, if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was also generally informed that he should send to VA 
evidence in his possession that pertains to the claims and 
advised of the basic law and regulations governing the 
claims, and provided the basis for the decisions regarding 
the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA (or obtained by VA on his behalf).  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decisions in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims the 
notice was provided by the RO prior to the May 2009 
supplemental statement of the case and prior to the transfer 
and recertification of the Veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the Veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  
Based on this, the Board concludes that any defect in the 
timing of the VCAA notice is harmless.  See generally, Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the Veteran.  For these reasons, the Board finds 
that VA substantially complied with the specific requirements 
to notify the Veteran.   

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service treatment 
records, extensive post-service treatment records and 
reports, multiple VA examination reports, and statements 
submitted by the Veteran and his representative in support of 
the claims.  Based on the foregoing, the Board concludes that 
there is no identified evidence that has not been accounted 
for with respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  

Service Connection for Hypertension

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a non-service-connected disorder is 
proximately due to or the result of a service-connected 
disability.  
38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-
52747 (final rule revising § 3.310 to conform to the holding 
of the United States Court of Appeals for Veterans Claims 
(Court) in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 
15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, the Veteran asserts that his hypertension is 
the result of his military service.  The Board finds that 
there is no evidence of injury or disease of hypertension in 
service, and no chronic symptoms of hypertension in service.  
The service treatment records in this regard contain no 
notations or indications of treatment for or a diagnosis of 
hypertension in service.  A December 1991 service retirement 
examination reflects that the Veteran specifically denied any 
past history or current complaints of high blood pressure, 
and findings of a clinically normal vascular system. 

The Board also finds that there were no continuous symptoms 
of hypertension after service, including no evidence of 
hypertension to a compensable degree within one year of 
service.  An April 1992 VA examination report reflects 
recorded blood pressure readings on three occasions, but 
shows no evidence of hypertension, including to a compensable 
degree.  The Veteran first filed a claim for service 
connection for hypertension that was received in December 
2004.  After service, the Veteran previously filed claims for 
compensation with VA on which he did not mention or claim 
hypertension.  The evidence of record, including treatment 
records, do not indicate that the Veteran had hypertension 
within one year of discharge from active duty.  The first 
diagnosis of hypertension is recorded in May 2005, many years 
after active duty service.  At the May 2005 treatment, the 
Veteran reported a five year history of symptoms.  

The Board further finds that the diagnosed hypertension is 
not related by competent evidence to any in-service injury or 
disease.  Based on the foregoing, the Board finds that the 
evidence is against the Veteran's claim.  In this regard, the 
Board notes that the Veteran is not shown to have had 
hypertension in service or for many years thereafter.  

In addition to the medical evidence, the Board has considered 
the Veteran's statements and his representative's written 
assertions.  While the Veteran is competent to report 
symptoms that he experienced at any time, he is not competent 
to relate his currently diagnosed hypertension to service.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  

As the weight of the competent evidence of record does not 
establish any in-service injury or disease, chronic symptoms 
of hypertension in service, or continuous hypertension after 
service, including within one year of service, or that the 
Veteran's hypertension is causally related to his military 
service, the Board finds that a preponderance of the evidence 
is against the Veteran's claim for service connection for 
hypertension, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 


Increased Rating Claims

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in the level of a service-connected 
disability is at issue, as it is in the Veteran's case, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  
	
In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  

Where a Veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  

Rating Mitral Valve Replacement

First, the Veteran contends that he is entitlement to an 
evaluation in excess of 30 percent for mitral valve 
replacement.  This disability is currently evaluated as 30 
percent disabling under Diagnostic Code 7016.  

For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shovelling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7016 provides ratings for heart valve 
replacement (prosthesis).   For an indefinite period 
following hospital admission for valve replacement, a 100 
percent rating is assigned.  Thereafter, status post 
replacement, if workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required, 
the condition is rated 10 percent disabling.  If workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; if there 
is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, the condition is 
rated as 30 percent disabling.  If there is more than one 
episode of acute congestive heart failure in the past year, 
or; if workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; if there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, the condition is rated 
60 percent disabling.  If there is chronic congestive heart 
failure, or; if workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; if there 
is left ventricular dysfunction with an ejection fraction of 
less than 30 percent, the condition is rated 100 percent 
disabling.  38 C.F.R. § 4.104.  

In this case the relevant evidence consists primarily of VA 
fee basis examinations dated in February 2005, August 2006, 
and August 2008.  The February 2005 examiner noted the 
Veteran's medical history, including a diagnosis of mitral 
valve regurgitation and subsequent surgical repair.  The 
Veteran indicated that his symptoms resolved with mild 
intermittent exertional fatigue.  The Veteran indicated that 
he did not lose time off from work due to the condition and 
otherwise denied functional impairment.  The Veteran was 
diagnosed as status post mitral valve regurgitation with 
surgical intervention with mitral valve replacement and 
residual scar.

The Veteran was again examined for this condition in August 
2006.  The examiner noted that the Veteran had onset of 
symptoms in service and underwent mitral valve replacement 
surgery.  The Veteran reported post-operative abnormality of 
heart rhythm requiring pacemaker with resolution, and 
discontinuance of pacemaker.  The Veteran also noted 
postoperative atrial fibrillation with resolution.  The 
Veteran denied any recent acute exacerbating symptomatology.  
The Veteran reported that he was prescribed medication for 
his condition.  After examination, the examiner indicated 
that there was no change in the diagnosis of mitral valve 
replacement.

In August 2008, the Veteran underwent an additional 
examination in connection with his condition.  The Veteran 
indicated that he experienced fatigue, but no angina, 
shortness of breath, dizziness or syncope attacks.  The 
Veteran indicated that his symptoms occur intermittently, as 
often as daily, with each occurrence lasting a short time.  
He indicted that the number of attacks in the past year 
numbered 300.  During an attack, the Veteran indicated that 
he was unable to do things without resting frequently.  The 
Veteran was noted to have had surgery in June 2003 for mitral 
valve replacement.  On examination, the Veteran was noted to 
have normal heart rate and rhythm with no heaves or thrill, 
and no murmurs or gallops.  The examiner indicated no 
evidence of congestive heart failure, cardiomegaly or cor 
pulmonale.  EKG revealed Q wave in III and AVF, old 
myocardial injury?, and right axis deviation, post mitral 
valve replacement.  The examiner indicated that a stress test 
was not performed.  He estimated the Veteran's MET level at 
3-5 because he is able to achieve the following activities:  
level walking (3-4 mph), level biking (6-8 mph, and carrying 
objects (15-30 lbs).  The Veteran was diagnosed with mitral 
valve replacement.  

The August 2008 examiner also provided an addendum to his 
August 2008 report dated the same month.  The Veteran was 
noted to have normal left ventricular size and function.  
There was no regional or segmental wall motion abnormalities 
noted and the ejection fraction was 55%.  Mild concentric 
left ventricular hypertrophy was noted.  The Veteran was 
diagnosed with mild left ventricular hypertrophy, status post 
mitral valve replacement.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent is not warranted for the Veteran's 
mitral valve disability for any time during the rating 
period.  In order to warrant a higher evaluation, the 
Veteran's condition must be more nearly approximate more than 
one episode of acute congestive heart failure in the past 
year, or a workload of greater than 3 METs but not greater 
than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  While the August 
2008 examiner estimated the Veteran's METs to be between 3-5, 
the Veteran reported no angina, shortness of breath, 
dizziness or syncope attacks.  In addition, the Veteran's 
ejection fraction was noted to be 55% in the most recent 
examination and the medical record does not indicate more 
than one episode of acute congestive heart failure in the 
past year.  The August 2008 examiner, after examining the 
Veteran, indicated that there was no evidence of congestive 
heart failure.  On these facts, a higher evaluation for the 
Veteran's disability is not warranted for any period of 
rating. 



Rating Right Ankle Disability

Next, the Veteran contends that his right ankle disability 
should receive a higher evaluation.  Here, the Veteran's 
right ankle disability is currently rated as 20 percent 
disabling under Diagnostic Code 5271.  Under Diagnostic Code 
5271, limitation of motion of the ankle is evaluated as 10 
percent disabling if the limitation is considered moderate.  
A maximum 20 percent evaluation is warranted where there is 
marked limitation.  38 C.F.R. § 4.71a. 

In this case, the Veteran is currently in receipt of the 
maximum evaluation for his right ankle disability; therefore, 
a schedular rating in excess of 20 percent is not available 
for limitation of ankle motion.  Because the maximum rating 
has been awarded for this condition, no additional higher 
evaluation is warranted due to pain, as discussed in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  See Johnston v Brown, 10 Vet. App. 80 
(1997).  

A higher evaluation under Diagnostic Code 5270 is also not 
warranted for any period of claim.  Diagnostic Code 5270 
provides ratings for ankylosis of the ankle.  Ankylosis of 
the ankle in planter flexion less than 30 degrees is to be 
rated 20 percent disabling; ankylosis of the ankle in planter 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees, is to be rated 30 percent 
disabling; ankylosis of the ankle in planter flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion, or eversion 
deformity, is to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.

The relevant evidence in this case pertaining to the 
Veteran's right ankle includes VA fee basis examination 
reports dated in February 2005, August 2006, and August 2008.  
In none of these examinations, however, was the Veteran noted 
to have ankylosis of the right ankle.  Other lay and medical 
evidence of record, including the absence of complaints by 
the Veteran upon various examinations, including by SSA in 
2005, likewise, reflect that the right ankle has not been 
ankylosed for any period of rating claim.  The schedular 
rating criteria under Diagnostic Code 5270 will therefore not 
afford the Veteran a higher evaluation for his service-
connected disability for any period.  There are no other more 
applicable diagnostic codes under which the right ankle 
should be rated, including none that would result in a higher 
rating.  38 C.F.R. § 4.71a.

Rating Right Shoulder Disability

In this case, the Veteran's right shoulder disability is 
evaluated as 20 percent disabling under Diagnostic Code 5201.  
Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69 (2008).  Here, the 
record indicates that the Veteran is right-hand dominant; 
therefore, his right shoulder is his major shoulder, and his 
left shoulder is his minor shoulder for rating purposes.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warrants a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Flexion of the shoulder to 180 degrees is considered full 
flexion, abduction to 180 degrees is considered full 
abduction, and extension to 0 degrees is considered full 
extension.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  In 
addition, a 20 percent evaluation is warranted where there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  Fibrous union of the 
humerus warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  Nonunion (false flail 
joint) of the humerus warrants a 50 percent rating for the 
minor arm and a 60 percent rating for major arm.  Loss of 
head (or flail joint) warrants a 70 percent rating for the 
minor arm and an 80 percent rating for the major arm.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, a 10 percent evaluation for 
either arm is warranted for malunion of the clavicle or 
scapula or nonunion of the clavicle or scapula without loose 
movement.  In order to warrant the assignment of a maximum 20 
percent evaluation for either the major or the minor arm, the 
evidence must show dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  
Under this Diagnostic Code, impairment of the clavicle or 
scapula may also be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a.

The relevant evidence in this case includes VA fee basis 
examinations dated in February 2005, August 2006, and August 
2008.  The February 2005 examiner noted that the Veteran had 
a history of right shoulder injury while climbing a waterfall 
in service.  The Veteran reported that he dislocated the 
shoulder and currently has limited range of motion in the 
shoulder.  Range of motion testing revealed flexion of 90 
degrees with pain, abduction of 90 degree with pain, external 
rotation of 45 degrees with pain, and internal rotation with 
45 degrees with pain.  The examiner indicated that there was 
further limitation due to pain and recurrence of range of 
motion, but that it was not further limited by fatigue, 
weakness, lack of endurance, or incoordination.  The Veteran 
was diagnosed with status post dislocation of the right 
shoulder with symptomatic residuals.

The Veteran was again examined in August 2006.  The Veteran 
was noted to have dislocated his right shoulder while 
performing military duties.  The Veteran reported residual 
shoulder pain exacerbated with rotation on movement and 
lifting, with pain level reaching 7/10, described as aching 
and sharp with near constant recurrent symptomatology.  The 
Veteran reported limitation of motion in the right shoulder.  
On examination, the Veteran was noted to have range of motion 
of flexion 180 degrees with pain at 120 degrees, abduction of 
180 degrees with pain at 120 degrees, and internal and 
external rotation of 90 degrees with pain at 75 degrees.  
Range of motion was further limited past 120 and 75 degrees 
due to pain on repetitive motion.  There was no further 
limitation by fatigue, weakness, lack of endurance, or 
incoordination on repetitive motion.  X-ray of the right 
shoulder was negative.  The Veteran was diagnosed with 
residuals of dislocated right shoulder.

Finally, the Veteran was again examined of his right shoulder 
in August 2008.  The Veteran's history of dislocation of the 
right shoulder was noted in the examination report.  The 
Veteran reported symptoms of stiffness, swelling, giving way, 
lack of endurance, locking, fatigability, and dislocation.  
The Veteran was noted to not have weakness, heat, and 
redness.  He also reported pain in the right shoulder, 
occurring approximately 10 times per week and lasting for 
several hours.  Pain could be elicited by physical activity, 
and was relieved by rest.  On examination, there was weakness 
on the right, as well as tenderness and guarding of movement.  
There was also slight subluxation on the right.  There was no 
sign of edema, effusion, redness or heat.  Range of motion 
testing revealed flexion of 100 degrees, abduction of 120 
degrees, external rotation of 70 degrees, and internal 
rotation of 80 degrees.  These degrees were the point at 
which the Veteran began to experience pain.  On the right, 
the joint function was additionally limited by the following 
after repetitive use:  pain, fatigue, weakness, and lack of 
endurance.  Lack of endurance had the major functional 
impact.  In addition, the above additionally limited joint 
function by 10 degrees.  The Veteran was diagnosed with 
dislocated right shoulder.  Addendum to the August 2008 
examination report noted negative x-ray of the right 
shoulder.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 20 percent is not warranted for the Veteran's right 
shoulder for any period of rating claim.  In this case, the 
Board notes that the Veteran is not indicated by examination 
to suffer current ankylosis or dislocation, nonunion, or 
malunion of his right shoulder; therefore, Diagnostic Codes 
5200, 5202, and 5203 are not for application in this case.  

The Veteran does, however, suffer limitation of motion of the 
shoulder, implicating Diagnostic Code 5201.  Under Diagnostic 
Code 5201, a 20 percent evaluation will be awarded for either 
the major or minor extremity where the disability is 
productive of limitation of motion at the shoulder level, and 
a 30 percent evaluation warranted for the major extremity 
with limitation midway between the side and shoulder level.  
In this case, giving the benefit of the doubt to the Veteran, 
the Veteran's right shoulder disability is manifest by 
limitation of motion that more nearly approximates limitation 
at the shoulder level, with flexion of 90 degrees and 
abduction 90 degrees.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the Veteran had complaints of pain as noted 
above, there is no indication of additional impairment that 
may warrant a finding of additional functional loss beyond 
that which is objectively shown in the examination reports 
noted above.  The Veteran's condition right shoulder 
disability is not further limited, including by orthopedic 
factor considerations outlined at 38 C.F.R. § 4.40, 38 C.F.R. 
§ 4.45; therefore, under Diagnostic Code 5201, an evaluation 
in excess of 20 percent is not warranted for any period.  For 
these reasons, the Board finds that a compensable evaluation 
in consideration of DeLuca and applicable VA code provisions 
is not warranted for any of the rating period.  See also 38 
C.F.R. §§ 4.3, 4.7.

Rating Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently rated as 40 
percent disabling under Diagnostic Code 6100 of the Rating 
Schedule.  Under Diagnostic Code 6100 defective hearing 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 
30 decibels or less at 1000 Hz and 70 decibels or more at 
2000 Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

The relevant evidence in this case includes audiological 
evaluations dated in February 2005, August 2006, and August 
2008.  These examinations revealed maximum pure tone 
threshold levels, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
75
100
105
70
100
105
110
95
105
110
90
105
95
85
105
LEFT
50
70
55
70
70
55
60
50
45
60
45
60
70
60
60

Speech recognition ability was indicated on each of the 
examinations in February 2005, August 2006, and August 2008, 
respectively, as 48%, 0%, and 0% in the right ear, and 96%, 
100%, and 100% for the left ear.  

The mechanical application of the rating schedule to the 
examination of record shows that the Veteran had a maximum 
level XI hearing in the right ear, and a maximum level V 
hearing in the left ear, for the audiological examinations 
dated since February 2005.  Under 38 C.F.R. § 4.85, even 
applying the highest audiometric test scores, these 
evaluations warrant a 40 percent disability rating for the 
Veteran's current hearing loss.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

The exceptional patterns of hearing impairment under 
38 C.F.R. § 4.86 apply in this case in both ears because the 
composite picture is that the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) was 55 decibels or more.  Even applying this 
exceptional pattern, and resolving reasonable doubt in the 
Veteran's favor to find that the puretone threshold average 
was 55 or higher for the entire rating period, the 
application of 38 C.F.R. § 4.86 does not result in a higher 
disability rating than 40 percent.  Application of 38 C.F.R. 
§ 4.86 does not result in higher Roman Numerals for the right 
ear; application of 38 C.F.R. § 4.86 also does not result in 
a higher Roman numeral designation than V for any period.  
For these reasons, the application of 38 C.F.R. § 4.86 also 
reflects that not more than a 40 percent disability rating is 
warranted for any period of rating claim.  In light of the 
foregoing, entitlement to a higher evaluation for the 
Veteran's disability is not warranted for any time during the 
period.  

Rating Otitis and Mastoiditis

Next, the Veteran contends that his service-connected 
postoperative otitis media and mastoiditis should receive a 
higher evaluation than 10 percent.  Here, the Veteran's 
disability is currently rated as 10 percent disabling under 
Diagnostic Code 6200.  Under Diagnostic Code 6200, chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) is evaluated at a maximum 10 percent.  A 
Note to Diagnostic Code 6200 provides that hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are 
to be rated separately.  38 C.F.R. § 4.87.

In this case, the Veteran is currently in receipt of the 
maximum schedular evaluation of 10 percent for the otitis and 
mastoiditis disability; therefore, a higher schedular 
evaluation is not available for any period of rating claim.  
38 C.F.R. § 4.87, Diagnostic Code 6200.  

Rating Atrial Fibrillation

The Veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for service-connected 
atrial fibrillation.  This disability was initially evaluated 
as 10 percent disabling under Diagnostic Code 7010.  
38 C.F.R. § 4.104.  Under Diagnostic Code 7010, 
supraventrical arrhythmias will be evaluated as 10 percent 
disabling where the condition is productive of permanent 
atrial fibrillation (lone atrial fibrillation), or one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by ECG or 
Holter monitor.  A maximum 30 percent evaluation is warranted 
where the condition is productive of paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor.

In this case, the evidence reflects that the Veteran had 
episodes of atrial fibrillation following mitral valve 
replacement surgery in June 2003.  The Veteran was treated 
with Amiodarone for approximately 8-9 months.  In May 2005, 
the Veteran was noted to have a history of atrial 
fibrillation.  A June 2005 examination, in connection with 
Social Security disability benefits, noted irregular rhythm 
without any murmurs, gallops or rubs.  

In August 2006, the Veteran was afforded a VA fee basis 
examination in connection with his claim.  The Veteran was 
noted to have regular heart rate and rhythm without murmurs, 
gallops, rubs, or clicks.  X-rays revealed intracardiac 
valve, mild cardiac enlargement.  The Veteran was diagnosed 
with atrial fibrillation associated with mitral valve 
replacement.

An additional examination dated in August 2008 revealed 
normal S1 and S2, no S3, SR regular rate and rhythm with no 
heaves or thrill, and no murmurs or gallops.  Examination of 
the heart did not reveal any evidence of congestive heart 
failure, cardiomegaly, or cor pulmonale.  EKG shoed Q wave in 
III and AVF, old myocardial injury?, and right axis 
deviation, post mitral valve replacement.  The Veteran was 
diagnosed with atrial fibrillation associated with history of 
mitral regurgitation.  The Veteran was noted to fatigue 
easily.  The examiner reported that there was no atrial 
fibrillation noted at the time of the examination.  

Based on the foregoing, a higher (compensable) initial 
evaluation for service-connected atrial fibrillation is not 
warranted for any time during the initial rating period.  In 
order to establish a higher initial evaluation, the Veteran's 
disability must be shown to be productive of permanent atrial 
fibrillation (lone atrial fibrillation), or one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
monitor.  The evidence in this case does not indicate that 
these criteria have been met at any time.  On these facts, a 
higher initial evaluation than 0 percent for the Veteran's 
service-connected atrial fibrillation is not warranted.

Rating Central Thoracic Scar

In this case, the Veteran's central thoracic scar was 
initially evaluated as noncompensable (0 percent) under 
Diagnostic Code 7805.  In order to warrant a higher 
evaluation under Diagnostic Code 7805, the scar must limit 
the function of the Veteran's chest and mid-section in some 
way.  The Veteran's scar could also be rated under Diagnostic 
Codes 7801 to 7804.  These Diagnostic Codes evaluate scars, 
other than head, face or neck, that are deep, or that cause 
limitation of motion (7801), that are superficial and that do 
not cause limitation of motion, if the area covered by the 
scar is 929 square centimeters or greater (7802), that are 
superficial and unstable (7803), or that are superficial and 
painful on examination (7804).  38 C.F.R. § 4.118. 

The Veteran's service-connected central thoracic scar has 
been examined by VA in February 2005, August 2006 and August 
2008.  The February 2005 examiner indicated that the Veteran 
had a 22-cm central thoracic scar longitudinally without 
tenderness to palpation status post surgical intervention for 
mitral valve regurgitation repair and mitral valve 
replacement.  The scar was noted to be mildly hypopigmented 
with greater than 6 inches of involvement in totality without 
tenderness to palpation, underlying tissue loss, 
disfigurement, keloid formation, elevation, depression, 
deformity, abnormal texture, or induration.  There was no 
decreased range of motion due to the specificity of the scar.  

On examination in August 2006, the Veteran's scar was noted 
to measure 27 cm in longitudinal length and 0.9 m in width.  
The scar was level without tenderness to palpation, 
disfigurement, ulceration, adherence,  instability, or tissue 
loss.  There was no keloid formation, hyperpigmentation or 
abnormal texture.  Some hypopigmentation was noted that was 
less that six square inches.  There was no decreased range of 
motion due to specificity of the scar.

Finally, on examination in August 2008, the Veteran's scar 
was indicated to be a level scar present at the upper central 
chest, with vertical measurement of approximately 21 cm by 
0.3cm.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.  There were no burn scars and no scar on 
the face.  

Based on the foregoing, the Board finds that a compensable 
evaluation for the Veteran's service-connected scar is not 
warranted for any period of initial rating.  As noted above, 
in order to warrant a higher (compensable) evaluation under 
Diagnostic Code 7805, the scar must have limited the function 
of the Veteran's chest or mid-section in some way.  The VA 
examiners that evaluated the Veteran in connection with the 
claim, however, indicated no limitation of function related 
to the scar.  

The Veteran's scar could also be rated under Diagnostic Codes 
7801 to 7804.  These Diagnostic Codes evaluate scars, other 
than head, face or neck, that are deep, or that cause 
limitation of motion (7801), that are superficial and that do 
not cause limitation of motion, if the area covered by the 
scar is 929 square centimeters or greater (7802), that are 
superficial and unstable (7803), or that are superficial and 
painful on examination (7804).  In this case, the Veteran's 
scar was reported to be approximately 21-27 centimeters by 
0.3 to 0.9 centimeters, was nontender to palpation, with no 
inflammation, edema or Keloid formation.  There was also no 
disfigurement, ulceration, adherence, instability, tissue 
loss, or abnormal texture.  The Board finds that the 
Veteran's central thoracic scar has not for any period of 
rating claim been tender or painful on examination, deep, 
caused limitation of motion, been greater than 6 square 
inches, unstable, or caused limitation of function of the 
affected part.  For these reasons, a higher evaluation under 
these Diagnostic Codes is not therefore available for any 
period.  

Extraschedular Consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the Veteran's 
disabilities reflect an exceptional or unusual a disability 
picture so as to warrant the assignment of a higher 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  To the extent that the criteria in the 
applicable Diagnostic Codes do not reasonably describe the 
Veteran's disability levels and symptomatology, see Thun v. 
Peake, 22 Vet. App. 111 (2008), there is no indication that 
the disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  The 
Board notes that a TDIU has been granted from the earliest 
possible period from July 1, 2005 when the evidence showed 
that there was marked interference with employment; 
therefore, additional extraschedular ratings are not for 
consideration for this period.  Moreover, the conditions are 
not shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand the claims 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Earlier Effective Date Claims

Next, the Veteran contends that he should receive earlier 
effective dates for the higher evaluations awarded for his 
service-connected mitral valve disorder, right ankle 
disability, right shoulder disability, and bilateral hearing 
loss.  In addition, the Veteran contends that he should 
receive an earlier effective date for the awards of service 
connection for tinnitus and TDIU. 

Earlier Effective Date for Ratings

The record shows that the Veteran's claims for increased 
evaluation for service-connected mitral valve disorder, right 
ankle disability, right shoulder disability, and bilateral 
hearing loss was dated December 30, 2004 and was received at 
the RO January 3, 2005.  In a May 2006 rating decision, the 
RO increased the evaluations to their present levels, 
effective December 30, 2004.  

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date. 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

As noted above, the Veteran asserted a claim of entitlement 
to a higher evaluation for mitral valve disorder, right ankle 
disability, right shoulder disability, and bilateral hearing 
loss in a claim dated December 30, 2004.  While the Board 
notes that the Veteran's file contains medical records dating 
prior to December 30, 2004, none of these records show 
entitlement arose within one year of the claim.  

Based on 38 U.S.C.A. § 5110, the earliest effective date is 
the date of the receipt of the claim for a higher evaluation.  
In this case, the claim was received at the RO on January 3, 
2005, although the claim was dated December 30, 2004; 
therefore, the RO granted an effective date slightly earlier 
than the earliest effective date allowed by law for the 
service-connected mitral valve disorder, right ankle 
disability, right shoulder disability, and bilateral hearing 
loss.  

Here, the Board also notes that any communication or action 
indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim.  See 
38 C.F.R. § 3.155(a).  It could be argued, therefore, that 
records of the Veteran's care for his condition prior to 
October 30, 2003 may serve as a claim of increased rating.  
The Board also notes, however, that "[t]he mere presence of 
the medical evidence [in the record] does not establish an 
intent on the part of the Veteran" to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  Records of the Veteran's treatment dated 
prior to filing his claim, therefore, cannot by themselves 
serve as a claim for increased rating.  The mere receipt of 
medical records cannot be construed as an informal claim.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

For the foregoing reasons, the Veteran's claim of entitlement 
to an effective date earlier than December 30, 2004, for the 
assignment of higher evaluations for his service-connected 
mitral valve disorder, right ankle disability, right shoulder 
disability, and bilateral hearing loss must be denied. 

Earlier Effective Date for Service Connection for Tinnitus

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  Where new and material evidence 
is received after final disallowance, the effective date will 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(q)(ii), (r).  

In this case, the evidence shows that the Veteran filed a 
claim seeking a higher evaluation for his service-connected 
hearing loss disorder that was received at the RO on January 
3, 2005.  On February 16, 2005, the Veteran was afforded a VA 
(QTC) examination in connection with another claim.  The 
Veteran was first diagnosed with bilateral tinnitus at the VA 
(QTC) examination.  Such examination may serve as an informal 
claim, even though the Veteran had not filed a formal claim 
for service connection for tinnitus before this date.  The 
Veteran's hearing disabilities were noted to have begun in 
1991 after a serious ear infection; however, there is no 
mention of tinnitus as part of the service-connected hearing 
loss disability prior to the February 16, 2005 VA 
examination.  

In a May 2006, the RO granted service connection for 
tinnitus.  The RO assigned an effective date of February 16, 
2005 for this claim.  This date is the first date that the 
Veteran was noted to have tinnitus.  February 16, 2005 is the 
first complaint of tinnitus by the Veteran, the first 
informal claim for compensation, and the first date 
entitlement arose because of the first diagnosis of tinnitus.  

As noted above, if a claim is not received within one year of 
separation from service, the effective date for a grant of 
service connection is the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  In this case 
the Veteran was first found to have bilateral tinnitus on 
February 16, 2005.  This is the date that entitlement arose.  
Based on 38 U.S.C.A. § 5110(a), the RO granted the earliest 
effective date for a grant of service connection for tinnitus 
that the law allows.  38 C.F.R. § 3.400.  For the foregoing 
reasons, the claim for an earlier effective dated for the 
grant of service connection for tinnitus must be denied.  

Earlier Effective Date for TDIU

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The statutory provision is 
implemented by regulation which provides that the effective 
date for an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation, or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, 
where the Veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the Veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran's service-connected disabilities effective 
prior to July 1, 2005 consisted of bilateral hearing loss, 
rated as 40 percent disabling, mitral valve replacement, 
rated as 30 percent disabling, a right shoulder disability, 
rated as 20 percent disabling, a right ankle disability, 
rated as 20 percent disabling, otitis media and mastoiditis, 
rated as 10 percent disabling, tinnitus, rated as 10 percent 
disabling, and atrial fibrillation and central thoracic scar, 
each rated a noncompensable (0 percent).  The combined 
evaluation for all of the Veteran's service-connected 
disabilities was 80 percent disabling; therefore, the Veteran 
met the criteria for eligibility for consideration for TDIU 
as early as December 30, 2004.  

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Except 
as otherwise provided, the effective date of an award of a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a).  
The effective date a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

In this case, the Veteran filed a claim for individual 
unemployability (TDIU) that was received on July 10, 2006.  
The evidence of record demonstrates that entitlement to TDIU 
first arose on July 1, 2005.  The Veteran's claims file 
indicates that the Veteran last worked in June 2005, at which 
time he indicated that he became too disabled to work.  The 
Veteran did not specify the day in June 2005 that he last 
worked.  

The effective date for the Veteran's award of a TDIU was made 
effective the first day of July 2005.  This is the first date 
that entitlement to this benefit was found, as the Veteran 
did not specify a date before the end of the month of June 
that he became unemployed.  

The basis of awarding a total rating for compensation based 
upon TDIU is a finding that the service-connected 
disabilities cause the Veteran to be unable to obtain and 
sustain substantially gainful employment.  It cannot be found 
that the Veteran was unable to obtain and sustain gainful 
employment prior to July 1, 2005, as he himself stated that 
he was gainfully employed up until that time.  Based on the 
foregoing, the Board finds that entitlement to an effective 
date earlier than July 1, 2005, for the grant of entitlement 
to a TDIU must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400. 


ORDER

Service connection for hypertension is denied.

An evaluation in excess of 30 percent for mitral valve 
replacement (previously shown as history of mitral valve 
regurgitation) is denied.

An evaluation in excess of 20 percent for residuals of 
fracture of the right ankle (lateral malleolus) is denied.

An evaluation in excess of 20 percent for residuals of 
dislocated right shoulder is denied.

An evaluation in excess of 40 percent for bilateral hearing 
loss is denied.

An evaluation in excess of 10 percent for postoperative 
otitis media and mastoiditis is denied.

An initial compensable evaluation for atrial fibrillation is 
denied.

An initial compensable evaluation for central thoracic scar 
is denied.

An effective date earlier than December 30, 2004 for the 
assignment of a 30 percent evaluation for mitral valve 
replacement is denied.

An effective date earlier than December 30, 2004 for the 
assignment of a 20 percent evaluation for residuals of 
fracture of the right ankle is denied.

An effective date earlier than December 30, 2004 for the 
assignment of a 20 percent evaluation for residuals of 
dislocated right shoulder is denied.

An effective date earlier than December 30, 2004 for the 
assignment of a 40 percent evaluation for bilateral hearing 
loss is denied.

An effective date earlier than February 16, 2005 for the 
grant of service connection for tinnitus is denied.

An effective date earlier than July 1, 2005, for an award of 
a TDIU is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


